                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                  No. 18 CR 35
               v.

 JAMES VORLEY and                                 Judge John J. Tharp, Jr.
 CEDRIC CHANU,

        Defendants.


   GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO EXCLUDE
  EVIDENCE RELATING TO DEUTSCHE BANK’S INTERNAL INVESTIGATION

       Defendant James Vorley’s May 2015 interview about his trading practices is highly

relevant evidence of a defendant discussing the very conduct alleged in the Superseding

Indictment. Vorley’s objection that admitting statements made by others during the

interview violates his Sixth Amendment confrontation right fails both because none of the

interview statements are testimonial and because the statements of others are not being

offered for their truth. Vorley’s objection that admitting his own statements violates his Fifth

Amendment privilege against self-incrimination fails because the interview setting did not

trigger his constitutional right to remain silent and, as this Court recognized previously,

Vorley actually refused to answer questions without consequence. Finally, Vorley’s objection

that the statements should be excluded as confusing or prejudicial fails because it is based

on counsel’s own interpretation of Vorley’s statements. These interpretations are

contradicted by other evidence (including some of Vorley’s own statements), and in any event

are appropriately left to the jury to evaluate.
                                      BACKGROUND

         In a letter dated March 9, 2015, Deutsche Bank’s human resources (“HR”) office sent

Vorley an “invitation to disciplinary investigation meeting.” 1 The letter noted that Vorley’s

position with the bank was “due to terminate on 11 March 2015 by reason of redundancy,”

but that nevertheless “a formal Disciplinary Investigation will be conducted into your

involvement in a pattern of trading that, if established may amount to a breach of Bank

policy.” 2 The letter also described what the interview would cover, including an “instance of

trading we have identified which occurred concurrently with a dialogue between you and a

bank colleague (via instant messaging) on 16 March 2011.” Enclosed with the letter were

copies of the March 16, 2011 instant messaging chat, trade data from that date, two Deutsche

Bank market conduct policies, and employee guidance.

         In response to the letter, and after consulting his attorneys (according to his

statements during the interview), Vorley sat for an interview with Sarah Fawcett, a Deutsche

Bank HR professional, and Robert Lissmann, a Deutsche Bank compliance officer. The

interview, which the bank recorded and transcribed, took place on March 17, 2015. 3 Vorley

and Fawcett attended in person, and Lissman participated by telephone. See Doc. No. 185 at

4 n.3.




1The Court set forth the details of the invitation and ensuing interview in its order denying
Vorley’s motion to suppress his interview statements. See Order, March 11, 2020 (Doc. No.
185).
2The government identified the letter as GX 105 and its enclosures as GX 105A-105D on its
exhibit list.
3The government identified the audio recording of the interview as GX 106 on its exhibit list,
and clips of the recording as GX 106A-106U. The government also separately submitted the
audio for transcription. The government identified the transcription as GX 107.

                                              2
       Vorley has stipulated to the authenticity of the letter, enclosures, and recording.

However, on August 31, 2020 (following the deadline for motions in limine), Vorley filed the

instant motion to exclude his statements. Doc. No. 292. 4

                                       ARGUMENT

       Introduction of the recorded interview (whether in its entirety or as excerpted clips)

would not offend Vorley’s confrontation rights because the United States will not offer

statements made by other participants during the interview for the truth, and because

Vorley’s own statements to his employer were not “testimonial” for the purpose of the Sixth

Amendment. Nor would admission of Vorley’s statements violate his Fifth Amendment right

to remain silent. Finally, Vorley’s objection that his statements should be excluded as

confusing or prejudicial fails because it is based on counsel’s own (erroneous) interpretation

of Vorley’s statements. Because the interview recording captures Vorley offering implausible

explanations for trading that is charged in the Superseding Indictment, as well as making

assertions about his understanding about the legality of spoofing which are contradicted by




4 Vorley claims that the timing of his motion “was prompted by the recent revelation that the
government will seek to admit evidence of Deutsche Bank’s internal investigation, including
Vorley’s entire 1.5 hour audiotaped interview, without calling a witness who can be cross-
examined.” Doc. No. 292 at 5. This assertion is difficult to understand. In fact, in Vorley’s
Garrity motion filed on January 10, 2020, defense counsel wrote: “In response to a request
for notice under Federal Rule of Criminal Procedure 12(b)(4)(B), the government disclosed its
intent to introduce an audio recording of Vorley’s statements on March 17, 2015, at an
employee disciplinary investigation interview conducted by his former employer, Deutsche
Bank.” Doc. No. 146 at 1. Then, on July 31, 2020, the government served a witness list that
did not identify either Fawcett or Lissman, the person whom Vorley says he needs to confront.
On the same day, the government served an exhibit list including GX 105 and GX 106 (the
invitation letter and audio recording of the entire recording), as well as GX 106A-106U (the
excerpted audio clips). The deadline for motions in limine was August 7, 2020.

                                              3
his prior statements in chats, the recording is highly probative of Vorley’s intent, awareness

of his guilt, and other central issues of proof in this case, overcoming any possible prejudice.

I.     SIXTH AMENDMENT CONFRONTATION RIGHTS

       The government proposes to introduce the audio recording through its case agent,

Special Agent Jonathan Luca. The government proposes to introduce Vorley’s own

statements under Federal Rule of Evidence 801(d)(2)(A) (statements of a party opponent) and

statements by the interviewers (Lissman and Fawcett) as non-hearsay statements to provide

context for the party admissions. The defendant’s confrontation rights are not offended by

this approach. In United States v. Tolliver, the Seventh Circuit held that the introduction of

a recording of the defendant made by a non-testifying declarant did not violate the

defendant’s Confrontation Clause rights because the government did not offer the declarant’s

words for their truth. 454 F.3d 660, 666 (7th Cir. 2006). The court explained that the

Confrontation Clause

       only covers testimonial statements proffered to establish the truth of the
       matter asserted. In this case, as pointed out by the government, [the
       declarant’s] statements were admissible to put [the defendant’s] admissions on
       the tapes into context, making the admissions intelligible for the jury.
       Statements providing context for other admissible statements are not hearsay
       because they are not offered for their truth. As a result, the admission of such
       context evidence does not offend the Confrontation Clause because the
       declarant is not a witness against the accused.

Id. (internal citations omitted); see also United States v. Gajo, 290 F.3d 922, 930 (7th 2002)

(finding it “well-settled” and “appropriate” where court did not admit non-conspirator

statements “as non-hearsay, but rather to provide context to a coconspirator’s statements

properly admitted under Rule 801” in recorded conversation); Williams v. Jaimet, No. 13 C

04120, 2017 WL 1425591, at *6 (N.D. Ill. Apr. 20, 2017). This is especially true here where

the vast majority of Fawsett’s and Lissmann’s utterances were questions, which are not

                                               4
hearsay. See United States v. Love, 706 F.3d 832, 840 (7th Cir. 2013) (“[Q]uestions are not

‘statements’ and therefore are not hearsay.”). If there is any lingering concern, the Court

could make this point clear to the jury by giving an instruction that Fawsett’s and Lissmann’s

statements should not be considered for their truth.

       In addition, the statements made during the meeting do not implicate the

Confrontation Clause because their “primary purpose” was not “testimonial.” See Ohio v.

Clark, 576 U.S. 237, 244 (2015) (“A statement cannot fall within the Confrontation Clause

unless its primary purpose was testimonial.”). In Clark, the Supreme Court elaborated that

“[s]tatements made to someone who is not principally charged with uncovering and

prosecuting criminal behavior are significantly less likely to be testimonial than statements

given to law enforcement officers.” Id. at 249. Quoting Clark, the Seventh Circuit in United

States v. Klemis held that “the key is whether a statement was given with the primary

purpose of creating an out-of-court substitute for trial testimony.” 859 F.3d 436, 445 (7th Cir.

2017); see id (where the statements were not provided to law enforcement, it makes it

“significantly less likely” that the statements could be testimonial); see also Tolliver, 454 F.3d

at 665 (“While Crawford did not firmly define the word ‘testimonial’ for every situation,

examples and other guidance from the Supreme Court indicate that the term pertains to

statements that a declarant makes in anticipation of or with an eye toward a criminal

prosecution.” ((internal quotes omitted)).

       The record statements do not qualify as “testimonial.” They were made in the context

of an employment action that all parties attended voluntarily, and with no prospect of

litigation (much less criminal prosecution) on the horizon. Any remaining chance that the

statements could be considered testimonial is defeated by the fact that Vorley said in a sworn


                                                5
declaration to this Court in which he attested that: “I was not told that the bank would create

an audio recording of my statements or that it would turn over the recording to the United

States government.” See Vorley Decl., Doc. No. 146-19 at ¶ 11. He further revealed that his

primary purposes for attending the meeting were to obtain deferred compensation and avoid

a finding of misconduct, not as part of possible criminal investigation. Id. at ¶ 10.

       Circumstantial evidence bolsters the point. The Deutsche Bank employees who

conducted the interview were not law enforcement officers, and Lissmann, the compliance

officer, did not even attend in person. At the beginning of the interview, Fawcett informed

Vorley that the purpose of the meeting was to determine whether or not to implement

disciplinary proceedings and that “the transcript will be shown to the Global Head of

Employee Relations and UK Head of Compliance.” Timestamp 1:27. The letter that Vorley

received made clear that “the purpose of this meeting is to enable the disciplinary

investigators to understand your version of events and to ask any questions which may be

relevant to the Disciplinary Investigation.” Finally, Vorley stated during the interview that

he had “been in contact with a lawyer strictly on the basis of trying to get a settlement

agreement for the last four months.” Timestamp 1:30:38. But this lawyer did not attend the

meeting. If Vorley intended for the meeting to be a mechanism for creating testimony in a

criminal case, he surely would have brought his lawyer with him (and that lawyer would

have been a criminal practitioner, not an employment lawyer). Therefore, there is no risk of

infringing on Vorley’s Sixth Amendment confrontation rights from introducing non-

testimonial statements.




                                               6
II.    FIFTH AMENDMENT PRIVILEGE AGAINST SELF-INCRIMINATION

       As noted in the letter advising Vorley of the interview, the Deutsche Bank

interviewers sought to ask about trading on March 16, 2011, as well as other instances of

trading. See GX 105 at 2 (“The Bank has also identified a number of further examples of you

engaging in similar trading conduct in 2011, which we would like to discuss with you in

addition to your actions on 16 March 2011.”). During certain portions of the recorded

interview, the interviewers asked Vorley about trading on dates other than March 16, 2011.

He repeatedly refused to answer. See Doc. No. 185 at 6-9 (summarizing transcript).

       Vorley argues that playing these portions of the recording would violate his Fifth

Amendment privilege against self-incrimination. Essentially, he is attempting to relitigate

his argument that his interview statements were compelled. His arguments continue to be

meritless for all the reasons previously identified in the Court’s denial of Vorley’s suppression

motion under Garrity. As the Court noted, Vorley “was not compelled to answer the Bank’s

questions as a matter of fact,” and “[t]here is no violation of the Fifth Amendment in asking

a suspect in a non-custodial setting to incriminate himself.” Doc. No. 185 at 11. Moreover,

Vorley clearly felt entitled to offer answers that he believed would help his cause with his

employer. It is well established that, “[i]n a noncustodial setting, where a ‘defendant starts

down an exculpatory path’ and then refuses to expand on those statements, the use of his

later silence at trial does not violate the Fifth Amendment.” United States v. Resnick, 823

F.3d 888, 897–98 (7th Cir. 2016) (citing United States v. Bonner, 302 F.3d 776, 783–84 (7th

Cir. 2002)); see also United States v. Davenport, 929 F.2d 1169, 1174 (7th Cir. 1991). As a

result, Vorley’s renewed Fifth Amendment argument fails.




                                               7
III.    THE INTERVIEW IS HIGHLY PROBATIVE AND RELEVANT EVIDENCE

        As noted above, the government proposes to introduce Vorley’s recorded statement

because it is highly probative of several central issues in this case: the defendant’s intent,

knowledge, and understanding of the offenses. See, e.g., United States v. Causey, 748 F.3d

319, 318 (7th Cir. 2014) (evidence of defendant’s knowledge and intent are “especially

probative”). The recording of the interview is highly probative because, in it, Vorley discussed

his gold futures trading on March 16, 2011, which is one of the 61 trading episodes that the

government identified for its case-in-chief. 5 See United States v. Vargas, 552 F.3d 550 (7th

Cir. 2008) (“The more probative the evidence, the more the court will tolerate some risk of

prejudice, while less probative evidence will be received only if the risk of prejudice is more

remote”). At least five aspects of the recording are particularly relevant to the charges in this

case.

        First, the evidence supports the conclusion that Vorley made a false statement during

the interview about how the word “spoofing” was understood in 2011. At timestamp 19:46,

Vorley argued that the word “spoofing,” as he used it in his chat with Farthing, had a different

connotation in 2011 than it did in 2015: “now, I acknowledge that the term spoofing has taken

on a meaning in the current climate, which none of us wish to be associated with. However,

in 2011, that was not the case. The term had not yet taken on toxic connotations it currently

has.” But that assertion is belied by a chat dated October 2, 2007, in which Vorley told

another trader, “UBS and this spoofing is annoying me / its illegal for a start.” GX 39.

Relatedly, at time stamp 20:49, Vorley told Lissman that in 2011 the term “spoofing” was



5The government intends to offer Vorley’s contemporaneous chat with Farthing (which he
discussed at length during the interview) as GX 61.

                                               8
frequently used to describe a game to determine which trader would buy coffee that day.

While Vorley did not assert that his use of the word “spoofing” in the chat described this

game, the fact that he raised the topic of how “spoofing” was used in a completely different

(and benign) context shows intentional misdirection. In sum, the fact that Vorley lied to, and

attempted to mislead, Deutsche Bank’s compliance department about a particular trading

episode at issue is highly probative of consciousness of guilt. Although the defendants are

free to argue a different inference, the government should be permitted to present this

evidence to the jury.

       Second, at several points throughout the interview, Vorley suggested that his

cancellations were merely “fat finger” errors, rather than intentional acts. See time stamps

35:20; 42:15; 45:33. Taken in conjunction with the trading data, the jury is entitled to

interpret these assertions as implausible, which further supports the proposition that Vorley

understood his trading to be unlawful. When asked by Lissmann “would it be normal for

someone to put in an order and then cancel it a second later?” Vorley offered an analogy in

which he compared trade cancellations to a shopper in a supermarket who picks up a can of

soup and then puts it back after being advised that the purchase was no longer necessary.

See Timestamp 1:12:34. This is an absurd proposition given the timing and number of

cancellations in this episode, and reflected more broadly in Vorley’s trading of a particular

type, the jury is entitled to view this statement as an additional act of deception.

       Third, although the participants spoke about compliance training at several points

during the interview, Vorley never asserted that he interpreted Deutsche Bank policies as

permitting traders to place orders with the intent to cancel, or that he otherwise had a good-

faith belief to that effect. This evidence rebuts the anticipated defense that Vorley and his


                                               9
colleagues did not receive clear guidance or understand that the conduct at issue was

prohibited. More to the point, one possible defense strategy in this case is to concede that

Vorley did place orders with the intent to cancel but did not understand that practice to be

wrongful in 2011, and thus he lacked an intent to defraud. The defendants have already

signaled a willingness to explore that defense with their expert disclosures and, in particular,

Jerry Markham’s anticipated testimony that spoofing was not understood to be wrongful. The

government should be permitted to offer contrary evidence that bears on Vorley’s intent.

       Fourth, the conversation establishes important points on how Deutsche Bank’s

precious metals desk functioned. For example, Vorley said “we were a global team, so we had

centers, obviously, across the world, as Deutsche Bank do, but we kind of ran as a central

hub . . .we were getting stuff, you know, uh, we were having conversations with everything

all the time.” Timestamp 14:43. This statement shows the frequency of communication with

other traders, which is probative of the operation of the conspiracy. 6

       Finally, the tone and content of the conversation, on the whole, illustrates that Vorley

was an experienced and sophisticated trader. This aspect of the recording supports the

conclusion that Vorley knew enough about trading to understand that his conduct was




6 This point illustrates that there are certain statements made by Vorley that the government
intends to offer against Vorley for the truth of the matter asserted. One notable exception is
Vorley’s passing reference to his co-defendants, Cedric Chanu, which was the subject of
Chanu’s recent motion under Bruton v. United States, 391 U.S. 123 (1968), and Crawford v.
Washington, 541 U.S. 36 (2004). As stated in the government’s opposition to Chanu’s motion,
Vorley’s reference to Chanu is not being offered for the truth, namely that Vorley’s trading
was similar to Chanu’s. Instead, the reference to Chanu (and other Deutsche Bank traders)
in Vorley’s recorded interview is simply to illustrate Vorley’s deflections when questioned
about his own trading and to provide context for his (false) denials. Further, the government
is amenable to redacting this fleeting reference to Chanu.

                                              10
wrongful and that the trading patterns (and in particular, the cancelations) at issue were

intentional (as opposed to by mistake).

       Vorley argues that the substance of the recording is irrelevant and unfairly prejudicial

because he “sa[id] he cannot remember the trading four years earlier [and] hazard[ed]

guesses at what might have been happening.” Far from speculating, however, Vorley offered

his interpretation of his events based on his review of the trading data and chat conversation

that the bank provided to him before the interview. See timestamps 3:28 (“so, the . . . the pack

you sent to me, I’ve sat here and I’ve um, I’ve done some prepatory work that I’d like to sort

of take you both through”); 20:59 (“I pulled the chat apart and . . . and I think this is relevant

in analyzing the conversations supplied in the pack”); 27:36 (“I have reviewed the pack to try

to piece together what I traded, why I traded as I did”). Doc. No. 292 at 13. Rather than

offering off-the-cuff speculation, Vorley arrived at the meeting with a prepared statement. In

this context, the clarity of Vorley’s memory of the transaction goes to the weight of the

evidence, not its admissibility. Moreover, the probative value of Vorley’s deceptive assertion

about his generalized understanding of the word “spoofing” does not depend on how well he

remembered the particular trade in question.

       In addition to the admission of the recording itself, the government seeks to admit the

invitation letter sent to Vorley. See GX 105. To be clear, the government is not offering the

letter as a business record or otherwise for the truth of any matter asserted therein, but

merely to show the effect on Vorley, namely that he had advance notice of what would be

discussed during the interview and was not caught off guard by the questions. The defense’s

suggestion that Vorley’s interview statements lack probative value because he “cannot

remember the trading” and “hazard[ed] guess” illustrates precisely why the invitation letter


                                               11
is necessary. As he acknowledged in the recording, Vorley received a letter on March 9, 2015,

which notified him of the nature of the proceeding, identified the topic for discussion, and

included copies of the relevant corporate policies. See timestamp 00:42 (“my letter’s dated 9th

of March”). GX 105 is necessary to establish that Vorley was neither surprised nor ambushed

but instead went to the meeting with eyes wide open. The letter also does not cause unfair

prejudice because it does not draw conclusions – instead, it notified Vorley that “the purpose

of this meeting is to enable the disciplinary investigators to understand your version of events

and to ask any questions which may be relevant to the Disciplinary Investigation.”

       For the reasons stated herein, the government respectfully requests that the Court

deny the Vorley’s motion to exclude the recorded interview and the related invitation letter.


                                       Respectfully submitted,

                                       ROBERT A. ZINK
                                       Chief
                                       Criminal Division, Fraud Section
                                       U.S. Department of Justice

                             By:       /s/ Brian R. Young
                                       Brian Young, Deputy Chief
                                       Avi Perry, Assistant Chief
                                       Leslie S. Garthwaite, Trial Attorney
                                       Criminal Division, Fraud Section
                                       U.S. Department of Justice
                                       Telephone: (202) 616-3114
                                       Email: brian.young4@usdoj.gov


Dated: September 2, 2020




                                              12
                               CERTIFICATE OF SERVICE

       I certify that by electronically filing a copy of the foregoing brief through the court’s
electronic docketing system on September 2, 2020, I caused the motion to be filed on the
defendants’ counsel of record, who are ECF Filing Users and are served electronically by the
Notice of Docket Activity.

                                            /s/ Brian Young
                                            Brian Young
                                            Deputy Chief, Fraud Section




                                              13
